EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wayne Rupert on 05/11/2021.
The application has been amended as follows: 
Amend claim 1, line 7, after “1 mm2;”, insert -- wherein the capture liquid has a vapor pressure of less than or equal to 0.8 mbar at room temperature;--.
Cancel claim 55.

Allowable Subject Matter
Claims 1, 4, 6-29, 31, 41, 52-53 and 56-61 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest that wherein the capture liquid has a vapor pressure of less than or equal to 0.8 mbar at room temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797